Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered November 17, 2005, convicting him of criminal possession of a weapon in the third degree (three counts), criminal sale of a firearm in the third degree, and criminal contempt in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record establishes that the defendant’s written and oral waivers, at his plea and sentencing, of his right to appeal, were intelligently, knowingly, and voluntarily made (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256-257 [2006]; People v Ortiz, 49 AD3d 279 [2008]; People v Higgs, 37 AD3d 736 [2007]; People v Ciatto, 290 AD2d 560, 560-561 [2002]). The defendant’s valid waiver of his right to appeal forecloses appellate review of his challenges to the Supreme Court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Castillo, 49 AD3d 777 [2008]; People v Morgan, 44 AD3d 797 [2007]; People v Higgs, 37 AD3d 736 [2007]; People v Ciatto, 290 AD2d 560, 562 [2002]). Rivera, J.E, Covello, Angiolillo and McCarthy, JJ., concur.